SUPREME COURT OF ARIZONA

JAIME A. MOLERA, an individual    )                  Arizona Supreme Court
and qualified elector; ARIZONANS  )                  No. CV-20-0213-AP/EL
FOR GREAT SCHOOLS AND A STRONG    )
ECONOMY, a political action       )                  Maricopa County
committee,                        )                  Superior Court
                                  )                  No. CV2020-007964
            Plaintiffs/Appellees, )
                                  )
                 v.               )
                                  )
KATIE HOBBS, in her official      )                  FILED 08/19/2020
capacity as Arizona Secretary of )
State; INVEST IN EDUCATION        )
(SPONSORED BY AEA AND STAND FOR   )
CHILDREN), a political action     )
committee,                        )
                                  )
           Defendants/Appellants. )
                                  )
__________________________________)


                                          O R D E R
         The Court en banc has considered the briefs and authorities in
this expedited election appeal concerning the “Invest in Education
Act”   ballot   initiative,          I-31-2020.        The   trial    court     enjoined     the
ballot   measure       finding        that     the    100-word       description       did    not
accurately describe the proposition under A.R.S. § 19-102(A). Upon
consideration,        the     Court      unanimously         finds    that      the    100-word
description     did    not    create      a    significant      danger    of    confusion     or
unfairness and reverses the trial court ruling.

         The    Court       also    unanimously        finds     that    evidence       of   the
compensation    structure          and   incentives      presented       at    trial   did   not
warrant the invalidation of the circulators’ petitions under A.R.S.
§   19-118.01    and        affirms      the   trial    court    ruling       rejecting      this
challenge. Therefore,
Arizona Supreme Court No. CV-20-0213-AP/EL
Page 2 of 3


       IT IS ORDERED reversing in part and affirming in part. The
Secretary   of   State   will   proceed   under   Title   19,   Arizona   Revised
Statutes, to include the Invest in Education ballot initiative in the
general election publicity pamphlet and to place it on the general
election ballot.

       A written opinion will follow.



       DATED this 19th day of August, 2020.




                                             _______/s/_________________
                                             ROBERT BRUTINEL
                                             Chief Justice
Arizona Supreme Court No. CV-20-0213-AP/EL
Page 3 of 3


TO:

Dominic Emil Draye
Brett William Johnson
Eric H Spencer
Colin P Ahler
Kara Karlson
Dustin D Romney
Roopali H Desai
D Andrew Gaona
Marvin C Ruth
Kristen M Yost
Hon. Christopher A Coury
Hon. Jeff Fine
J Grant Woods
Michael E Riikola
Rhonda L Barnes
Jane Ahern
Lisette Flores
Oscar S Lizardi
Rebecca K O'Brien
Erin Adele Scharff
Roy Herrera
Daniel A Arellano
Jillian Andrews
Shawn K Aiken
Paul F Eckstein
Daniel C Barr
Austin Yost
Margo R. Casselman
Daniel J Adelman
Timothy Sandefur
Christina Sandefur
Mary R O'Grady
Joshua David Rothenberg Bendor
Emma Cone-Roddy
Lisa T Hauser
Kory A Langhofer
Kraig J Marton
Jeffrey A Silence
Patricia E Ronan
Christopher Houk